DETAILED ACTION

1. This communication is in response to the request for continued examination filed on 07/20/2022.  The present application is being examined under the AIA  first to invent provisions. 
 
  1a. Status of the claims:  
 
        Claims 2 and 5 are canceled. 
        Claims 1 and 10 are amended.
        Claims 1, 3-4, and 6-17 are pending.

1b. The 35 U.S.C. rejection is withdrawn.
 
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/20/2022 has been entered.   

Response to Argument
3. As per claims 1, 3-4, and 6-17, Applicant's arguments filed 07/20/2022 have been fully considered but are moot in view of the new grounds of rejection. 


A, Applicant argues that neither Cannon, Ferrucci, nor Orr describes any type of quality rating, such as described in claim 1(Remarks, page 18-21).

In response to A, Applicant’s argument has been considered but it is not convincing because Orr describes a type of quality rating. For example, when the applicant argues that although the simulation engine determines whether an answer is correct, “one skilled in the art will recognize, however, that depending upon the question, this technique may not always be viable.” It remains true that Orr discloses another way to determine a correct answer to a question, Orr in paragraph [0071] determines one way of determining a correct. When the applicant argues in page 19  that “ Other combinations are also possible, In step 1005, the simulation engine stores an indication of whether the recorded actions (the response) was correct or incorrect. Then in step 1006, the simulation engine performs some kind of calculation as to the efficiency of the response. In one embodiment, efficiency is calculated by the following formula,” but the claim language does not exclude  ways to come to a correct answer to a question, any method that determines a correct answer will read on the claim limitation. The same analysis of the first argument in page 19 is true for the second argument of the applicant in page  19 about “One skilled in the art will recognize that this calculation can get as complex as desired. In step 1007, the simulation engine stores the calculated efficiency rating, and then in step 1008 forwards the score information including the recorded actions, efficiency rating, and the correctness indicator to the server.”  In page 20, the applicant argues that “One skilled in the art will recognize that this calculation can get as complex as desired. In step 1007, the simulation engine stores the calculated efficiency rating, and then in step 1008 forwards the score information including the recorded actions, efficiency rating, and the correctness indicator to the server,” but the purpose of the correctness in the claim is to determine if an answer is correct or not, efficient is not the issue in the limitation of the claim.

The applicant continues to argue that Orr does not discloses " However, in paragraphs [0071-72] and [0075], Orr describes a system to rate solutions or answers to simulated situations. The rating is an efficiency score for number of actions to get to the answer versus a target number and is based on the solution to the simulation, rather than a question or the simulation itself. As such, this efficiency score applies only to correct answers, thus is merely a component of the question itself.” The applicant’s argument is considered but it is not convincing  because Orr discloses, in paragraphs [0074]-[0075],  that efficiency rating is used to determine the correctness of the response of a question (including a modified question). The efficiency of the rating of the response of the question is equated to the efficiency  scoring of the answer of the question.   The rating disclosed in Orr  as well as the scoring disclosed in the instant application is a function of a response obtained  that is based on a question generated by a simulation engine. Therefore, the applicant’s argument is not convincing.
  
          Claim Rejections - 35 USC § 103  
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in
            the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
            which the invention was made. 

4a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
            4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4b. Claims 1, 3-4, 6-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (hereinafter "Cannon") (US 2015/0221229 A1) in view of Orr et al. (hereinafter “Orr”) (2004/0029092 A1). 
 
Regarding claim 1, Cannon discloses a method for collaboratively generating a closed-ended question between two  or more users and answering the question by one or more users by collecting (Cannon, [0010],  a computer-assisted online learning is provided a video presentation to online learners by asking a closed-ended question related to the content; where the content has two or more possible discrete answers) and storing question data using client devices over a network (Cannon, [0030],  laptop, tablet, and mobile phone are user devices that are connected to the network; in [0071] learner interface  module is disclosed saving input entries), the method comprising:
        generating question data in response to receiving input of a closed-ended question and a plurality of answer choices on a user interface of a first client device (Cannon, [0010],  a computer-assisted online learning is provided a video presentation to online learners by asking a closed-ended question related to the content; where the content has two or more possible discrete answers; in [0061], an instructor is disclosed using an interface), where the question data comprises information representing the closed-ended question and the plurality of answer choices (Cannon, [0029], content, questions, or other material are presenter to instructors that will provide questions to learners);   
        sending the question data from the first client device to a question repository (Cannon, [0041], closed-ended questions are disclosed being sent by the instructors; in fig.1, client device 104A is considered by the examiner as the instructor’s device);  
        sending the question data from the question repository to a second client device (Cannon, fig.1, an instructor is disclosed communicating with a server having a data base where the learning material is stored; in fig.1, client device 104B is considered by the examiner as the second’s client device).

             Cannon does not disclose  receiving input from the second client device comprising a first quality rating and a change to the question data, wherein the first quality rating is selected from a quality of the question in the question data, a quality of the answer choices in the question data, and relevance of the question and answer choices in the question data,  and the change to the question data represents at least one change to at least one of the closed-ended question and the plurality of answer choices; 
        generating revised question data in response to the received changes to the question data, wherein the revised question data includes the change to the question data; 
      sending the revised question data to the question repository;
      sending the revised question data from the question repository to a third client device;
      receiving input of the selection of one or more of the plurality of answer choices from the revised question data from the third client device and a second quality rating, wherein the second quality rating is selected from a quality score of the question in the revised question data, a quality score of the answer choices in the revised question data, and relevance of the question and answer choices in the revised question data;   
       determining whether the selection of the one or more of the plurality of answer choices from the revised question data is correct using an administrator console; and 
      generating a report comprising client data for the first, second, and third client devices, the first and second quality ratings, whether the revised question was answered correctly, and changes to the question data.


                Orr disclose  receiving input from the second client device comprising a first quality rating and a change to the question data ( student or new student respond to a  question or a revised question is being scored ( the score of a modified question is equated to a second quality of rating  (Orr, [0075] )), wherein the first quality rating is selected from a quality of the question in the question data, a quality of the answer choices in the question data ( question and answer are selected by using attributes of answer that modified appropriately the type of question ( Orr, [0086])), and relevance of the question and answer choices in the question data ( question and answer are selected by using attributes of answer that modified appropriately the type of question for example New-Math can the appropriateness of the question -answer ( Orr, [0085]; [0086])),  and the change to the question data represents at least one change to at least one of the closed-ended question and the plurality of answer choices (a table contains questions/responses   for existing and new students including modified question and responses of the students  ( a table of question/ responses) (Orr, [0077] ));  
        generating revised question data in response to the received changes to the question data (questions/responses   for existing and new students including modified question and responses of the students (Orr, [0077])),  
wherein the revised question data includes the change to the question data ( the stimulus scenario that has the questions that are made from  existing questions that  are changed (Orr, [0081] )); 
      sending the revised question data to the question repository (all tests and trainings scenarios are stored in a repository (Orr, [0053] )); 
      sending the revised question data from the question repository to a third client device (  (question or a revised question from a repository is being forwarded to client-side of the simulation engine on a client device ( third client device is equated to client-side device)  (Orr, [0075] )) (Orr, [0053] ));
      receiving input of the selection of one or more of the plurality of answer choices from the revised question data from the third client device and a second quality rating ( student or new student respond to a  question or a revised question is being scored ( the score of a modified question is equated to a second quality of rating  (Orr, [0075] )), wherein the second quality rating is selected from a quality score of the question in the revised question data, a quality score of the answer choices in the revised question data ( question and answer are selected by updating using an routine for correctness of question answer (Orr, [0086]-[0091])), and relevance of the question and answer choices in the revised question data ( question and answer are selected by using attributes of answer that modified appropriately the type of question ( where appropriateness of modifying question and answer is equated to relevancy  of modifying question and answer)( Orr, [0086]));   
       determining whether the selection of the one or more of the plurality of answer choices from the revised question data is correct using an administrator console ( determination of correctness a the response of a question (including a modify question) being calculated using efficiency rating, where an administrator has the record of the correct answers  (Orr, [0074]-[0075] )); and 
      generating a report comprising client data for the first, second, and third client devices, the first and second quality ratings, whether the revised question was answered correctly, and changes to the question data (a table contains the record of questions/responses   for existing and new students including modified question and responses of the students  ( a table has reports of question/ responses) (Orr, [0077] )).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Orr’s teachings with Cannon’s teachings. One skilled in the art would be motivated to combine them in order to improve a testing and training system by incorporation an adaptive scoring feature by doing so a revised question/answer system could be scored in an adaptive manner.   
 
Regarding claim 3,  Cannon and Orr disclose the method of claim 1, further comprising receiving input that sets permissions governing how the closed-ended question may be edited by another user and storing the permissions with the closed-ended question (Cannon, [0048],  exercise entry is disclosed being saved by an instructor).   

Regarding claim 4, Cannon and Orr disclose the method of claim 3, wherein the permissions specify whether the question text may be edited by another user(Cannon, [0043], the type of access of a corresponding user of an application is disclosed, a user for example can create an exercise; creating an exercise   is equated by the examiner as creating or editing a text question or selection of answer) and whether the associated answer choices may be edited by another user (Cannon, [0043], the type of access of a corresponding user of an application is disclosed, for example an instruction has to right to edit a question and an answer).     

Regarding claim 6, Cannon and Orr disclose the method of claim 1, further comprising receiving session credentials from the first client device, second client device, and third client device when configured for private mode question generation (Cannon, [0042],  user identification is disclosed for enrollment in an online course).   

Regarding claim 7, Cannon and Orr disclose the method of claim 1, wherein the question data comprises text and a multimedia component (Cannon, [0003], contents are disclosed being text and video).   

Regarding claim 8, Cannon and Orr disclose the method of claim 1, wherein the closed-ended question is answered correctly when at least two answer choices are selected (Cannon, [0073], an assessment module is disclosed where instructor is assessing learner exercises when completed; the examiner is interpreted completion of the exercise as being selection by a learner of two sets of questions as being disclosed in [0066]).    

Regarding claim 15, Cannon and Orr disclose the method of claim 7.

       Cannon does not disclose wherein the first and second quality ratings represent a quality score for the multimedia component.   

       Orr disclose wherein the first and second quality ratings represent a quality score for the multimedia component (  scores of tests questions are disclosed (this is true for any test including the first test), where the score being display for a simulation having text, graphics, and audio (Orr, [0035], [0041] )).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Orr’s teachings with Cannon’s teachings. One skilled in the art would be motivated to combine them in order to improve a testing and training system by incorporation an adaptive scoring feature by doing so a revised question/answer system could be scored in an adaptive manner. 

4c. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon, in view of Ferrucci, as applied to claims 1, 3-4, 6-8, and 15 above, and further in view of Allen et al. (hereinafter “Allen”) (2016/0063381 A1).

Regarding claim 9, Cannon and Orr disclose the method of claim 1.

          Cannon in view of Ferrucci do not disclose wherein the question repository is stored on a router.   
            Allen discloses in [0064] a router.
           Router is well known in the art; hence, Allen teaches a router,  before the effective date of the claimed invention it would have been obvious to a person of ordinary skill in the art to incorporate Allen’s teachings of caching popular content item with  Cannon’ s and Orr’s  teachings of inquiry-based learning including collaborative question generation. One skilled in the art would be motivated to combine them in order to mediate the transmission routes of data packets. 

4d. Claims 10-14 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cannon, in view of Orr, in view of Allen, and further in view of Egawa et al. (hereinafter “Egawa”) (US 2004/0125126 A1).

Regarding claim 10, Cannon  discloses a method for collaboratively generating between two or more users by collecting (Cannon, [0010],  a computer-assisted online learning is provided a video presentation to online learners by asking a closed-ended question related to the content; where the content has two or more possible discrete answers) and storing question data using client devices over a network (Cannon, [0030],  laptop, tablet, and mobile phone are user devices that are connected to the network; in [0071] learner interface  module is disclosed saving input entries), the method comprising:  

         generating question data in response to receiving input of an open-ended question from  a first client device (Cannon, [0010],  a computer-assisted online learning is provided a video presentation to online learners by asking a question related to the content; where the content has two or more possible discrete answers; in [0061], an instructor is disclosed using an interface), where the question data comprises information representing the open-ended question (Cannon, [0010],  a question related to the content; where the content has two or more possible discrete answers);  
        sending the question data to a question repository (Cannon, [0041], closed-ended questions are disclosed being sent by the instructors; in fig.1, client device 104A is considered by the examiner as the instructor’s device); 
       sending the question data from the question repository to a second client device (Cannon, [0041], closed-ended questions are disclosed being sent by the instructors; in fig.1, client device 104A is considered by the examiner as the instructor’s device); 
            
        receiving input of the selection of one or more of the plurality of answer choices and a second quality rating from  the third client devices wherein the second quality rating represents a quality score for the finalized closed-ended question (Cannon, [0063], an area with radio buttons or drop down menu that limit the answer of a first question is presented as an input where the learner enters responses of closed-ended questions ); receiving input of the selection of one or more of the plurality of answer choices on the user interface of the third client device (Cannon, [0053],  categorical question with at least two discrete answers is disclosed; in [0058] learner interface is disclosed providing output to learners ); 

        determining whether the selection of the one or more of the plurality of answer choices is correct using an administrator console (Cannon, [0068], by selecting one of the icons corresponding to instructions, an instructor is evaluating the learners responses).

   generating answer data in response to the received plurality of answer choices (Cannon, [0010],  a computer-assisted online learning is provided a video presentation to online learners by asking a closed-ended question related to the content; where the content has two or more possible discrete answers; in fig.1, client device 104A is considered by the examiner as the instructor’s device);

      sending the question data and answer data from the question repository to a third client device (Cannon, [0108], the instructor reconsiders a question and answer it again; and send it to a learner; in fig.1, client device 104c is considered by the examiner as the third client’s device; ; in fig.1, client device 104C is considered by the examiner as the instructor’s device). 

          Cannon does not disclose receiving input of the selection of one or more of the plurality of answer choices and a second quality rating from  the third client devices wherein the second quality rating represents a quality score for the finalized closed-ended question; 
     generating a report comprising client data for the first, second, and third client devices, the first and second quality ratings, and whether the finalized closed-ended question was answered correctly.    

       Orr disclose receiving input of the selection of one or more of the plurality of answer choices and a second quality rating from  the third client devices ( a new scenario with modified simulation question with a function that Skill-based simulation and measurement   (Orr, [0060] )) wherein the second quality rating represents a quality score for the finalized question (correctness of the response of a question (including a modify question) being calculated using efficiency rating  (Orr, [0075] );  
     generating a report comprising client data for the first, second, and third client devices, the first and second quality ratings, and whether the finalized question was answered correctly (a table contains the record of questions/responses   for existing and new students including modified question and responses of the students  ( a table has reports of questions/ responses)  (Orr, [0077] )).   

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Orr’s teachings with Cannon’s teachings. One skilled in the art would be motivated to combine them in order to improve a testing and training system by incorporation an adaptive scoring feature by doing so a revised question/answer system could be scored in an adaptive manner.  
       Cannon and Orr do not disclose the closed-ended question was from open-ended question.
        Allen discloses the closed-ended question was from open-ended question (Allen discloses in [0018] that answer questions are generated by multiple data sources; the examiner has equated the multiple answers of a question from different data source as a non limited answer to a question which is open-closed). 
             Closed-ended question generated by open-ended question is well known in the art; hence, Allen closed-ended question generated by open-ended question [0018],  before the effective date of the claimed invention it would have been obvious to a person of ordinary skill in the art to incorporate Allen’s teachings of open-ended question generated by open-ended question with Cannon’s teachings  in view of Orr’s teachings of inquiry-based learning including collaborative question generation. One skilled in the art would be motivated to combine them in order to analyze text input using natural language processing techniques and generated queries to apply to multiple data sources (Allen, [0018])
   
                 Cannon in view of Orr and  in view of  Allen discloses sending the answer data to the question repository and modifying question metadata to indicate that the question is a finalized closed-ended question(Cannon, [0043], the type of access of a corresponding user of an application is disclosed, a user for example can create an exercise; creating an exercise is equated by the examiner creating or editing a text question or selection of answer as generating revised question), Cannon in view of Orr and in view of Allen do not disclose the question was a question metadata.

         Egawa discloses question metadata (Egawa discloses content title or content creator is disclosed being the metadata of a lecture content (Egawa, [0080]); in addition Egawa discloses in [0069], question and answer that the examiner has equated to lecture content). 
        Question having metadata is well known in the art; hence, Egawa disclosed lecture content search having metadata,  before the effective date of the claimed invention it would have been obvious to a person of ordinary skill in the art to incorporate Egawa’s teachings of lecture content search metadata with Cannon’s teachings in view of Orr ‘s teachings and Allen’s teachings of inquiry-based learning including collaborative question generation. One skilled in the art would be motivated to combine them in order to associate content title and content creator to a group of content (Egawa, [0018]).  

Regarding claim 11, Cannon, Orr, Allen, and  Egawa disclose the method of claim 10 further comprising:

      sending the question data to a fourth client device (Cannon, [0035], individuals are disclosed participating at online courses (including a fourth participant having a client device  see fig 1, in [0053] an instructor is disclosed entered questions ).

          Cannon does not disclose  receiving input on the user interface of the fourth client device indicating a third quality rating of the open-ended question; and updating the report to include the third quality rating.

           Orr disclose receiving input on the user interface of the fourth client device indicating a third quality rating of the open-ended question (  scores of test questions are based on knowledge(this is true for any test including the first test) (Orr, [0035] )); and updating the report to include the third quality rating(a table being modified for each new record (Orr, [0077] )).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Orr’s teachings with Cannon’s teachings in view of Allen and in view of Egawa. One skilled in the art would be motivated to combine them in order to improve a testing and training system by incorporation an adaptive scoring feature by doing so a revised question/answer system could be scored in an adaptive manner. 
Regarding claim 12, Cannon, Orr, Allen, and  Egawa disclose method of claim 11 wherein sending the question data from the question repository to a second client device further comprises selecting question data to be sent based on the first quality rating of the open-ended question (Cannon, [0068], in addition, content of exercises is disclosed being selected in accordance of evaluation of learners made by an instructor using iteration learning; the examiner has interpreted question made after evaluating a learning as question based on quality rating of the learners ).  

Regarding claim 13, Cannon, Orr, Allen, and  Egawa disclose  method of claim 10 wherein generating question data in response to receiving input of an open-ended question on a user interface of a first client device further comprises generating permission data in response to receiving input of permissions accorded to the open-ended question (Cannon, [0043], the type of access of a corresponding user of an application is disclosed; for example an instructor can generate what kind of permission a learner can have).   

Regarding claim 14. (Original) The method of claim 10 where sending the question data and answer data from the second client device to the question repository further comprises modifying question to indicate that the question is a closed-ended question (Cannon, [0010],  a computer-assisted online learning is provided a video presentation to online learners by asking a closed-ended question related to the content; where the content has two or more possible discrete answers; in [0061], Cannon, [0108], a modified first answer is disclosed being presenter to presenter to a learner about a question).   

              Cannon in view of Allen do not disclose that modifying question metadata was associated with the question data.
              Egawa discloses modifying question metadata associated with the question data (Egawa discloses content title or content creator is disclosed being the metadata of a content being search in a search area (Egawa, [0080]); in addition Egawa discloses in [0069], question and answer that the examiner has equated to lecture content). 
          Question having metadata is well known in the art; hence, Egawa disclosed lecture content search having metadata,  before the effective date of the claimed invention it would have been obvious to a person of ordinary skill in the art to incorporate Egawa’s teachings of lecture content search metadata with Cannon’s, Orr’s teachings, and Allen’s teachings of inquiry-based learning including collaborative question generation. One skilled in the art would be motivated to combine them in order to associate content title and content creator to a group of content (Egawa, [0018]).   
Regarding claim 16, Cannon, Orr, Allen, and  Egawa disclose   the method of claim 10.

       Cannon in view of Orr do not disclose that wherein at least one of the open-ended question and the plurality of answer choices comprises a multimedia component.   

        Allen discloses wherein at least one of the open-ended question and the plurality of answer choices comprises a multimedia component. (Allen discloses a display presentation being used in [0018] that answer questions that are generated by multiple data sources). 
       Closed-ended question generated by open-ended question is well known in the art; hence, Allen closed-ended question generated by open-ended question [0018],  before the effective date of the claimed invention it would have been obvious to a person of ordinary skill in the art to incorporate Allen’s teachings of open-ended question generated by open-ended question with Cannon’s teachings, in view of Orr’s teachings , and in view Egawa’s teachings of inquiry-based learning including collaborative question generation. One skilled in the art would be motivated to combine them in order to analyze text input using natural language processing techniques and generated queries to apply to multiple data sources (Allen, [0018]) 
  
Regarding claim 17, Cannon, Orr, Allen, and  Egawa disclose  the method of claim 16.

        Cannon does not disclose wherein the first and second quality ratings represent a quality score for the multimedia component.     
 
       Orr disclose wherein the first and second quality ratings represent a quality score for the multimedia component (  scores of test questions are based on knowledge(this is true for any test including the first test), where the score being display for a simulation having text, graphics, and audio (Orr, [0035], [0041] )).  
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Orr’s teachings with Cannon’s teachings, in view of Allen’s teachings, and in view of Egawa’s teachings. One skilled in the art would be motivated to combine them in order to improve a testing and training system by incorporation an adaptive scoring feature by doing so a revised question/answer system could be scored in an adaptive manner. 
 
Conclusion
5.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455